Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/07/2022 has been entered.
	In response to FINAL-Office Action mailed on mailed on 09/07/2021, applicants’ response dated 03/07/2022 is acknowledged; in said response dated 03/07/2022 applicants’ have amended claim 1. Thus, amended claims 1, 5, 8-13, 15-16, 18-22, 25, 27, 29-33, 50-52, 55, 57, 64, 67-68, 72, 78 and 85-89 are pending in this application; claims 25, 27, 29-33, 50-52, 55, 57, 64, 67-68, 72, 78 and 85-89 and non-elected species from claims 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention; Group I, claims 1, 5, 8-13, 15-16 and 18-22 and as species Type II (in claim 19) and Cas9 (in claim 20) are now under consideration. Objections and rejections not reiterated from previous action are hereby withdrawn. 
New-Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5, 8-13, 15-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Payne et al., (US 2018/0319850 A1). 
	Payne et al., (US 2018/0319850 A1) disclose methods for reducing immunogenicity of CRISPR-associated (Cas) proteins and modified Cas proteins produced therefrom (see Abstract; Fig. 1-11, paragraphs [0052-0066]; Claims; and entire document). 
	Regarding claims 1, 5 and 8-13, Payne et al., disclose a method of reducing immunogenicity of a CRISPR-associated(Cas) protein as compared to a naturally occurring Cas protein which comprises mutating one or more immunogenic T cell epitopes; determining immunogenicity of the T cell epitopes by measuring affinity of a peptide containing the epitope for one or more MHC molecule and comparing a peptide containing the epitope to a host proteome, wherein T cell epitopes are not immunogenic if the epitope is present in the host proteome; ordering the T cell epitopes of the Cas protein based on immunogenicity; and mutating one or more of the ten most immunogenic T cell epitope, see paragraphs [0002-0029], [0043-0048], [0143-0159]. 
	Regarding claims 13, 15 and 16, Payne et al.,  discloses T cell epitope mapping in silico and ordering of epitopes, see paragraphs [0153-0159], [0167-0177],Table 3-Table 5.
	Regarding claims 18-20, Payne et al., discloses engineered Cas protein is a class 2.. Type II, … Cas9, …, see paragraphs [0093-0094].  
	Regarding claims 21-22, Payne et al., discloses Cas proteins further comprising functional domains, see paragraphs [0085], [0089]. 
Hence, claims 1, 5, 8-13, 15-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Payne et al., (US 2018/0319850 A1).
New-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness
.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5, 8-13, 15-16 and 18-22 are rejected under 35 U.S.C. 103(a) as obvious over Chew1 et al., (Nature Methods, 2016, Vol. 13(10): 868-874) and further in view of Chew2 WL., (WIREs Syst Biol Med., 2018, 10:e1408, pages 1-23), Moreno et al., (bioRxiv, version posted 01/10/2018, pages 1-24), Nishimasu et al., (Cell, 2015, Vol. 162(5): 1113-1126, in IDS), Vaughan et al., Expert Rev. Proteomics., 2017, Vol. 19(9): 729-736), Ogishi et al., (bioRxiv preprint this version posted October 9, 2018, pages 1-63) and Fridman et al., (OncoImmunology, 2012, Vol. 1:8: 1258–1270).  
Claims 1, 5, 8-13, 15-16 and 18-22 of the instant application as interpreted are directed to a method of reducing immunogenicity of any CRISPR-associated (Cas) protein of undefined or unlimited structures (genus of structures), wherein said method comprising mutating any immunogenic T cell epitope(s) of undefined and unlimited structures  (genus of epitopes comprising linear and discontinuous epitopes and a genus of modifications including mutations, deletions and insertion of one or more amino acids in said immunogenic T cell epitope(s) in a genus of Cas proteins… determining immunogenicity of the T cell epitopes …, wherein T cell epitopes of are not immunogenic if epitope is present in the host proteome, … ordering the T cell epitopes … mutating one or more of the ten most immunogenic epitopes. 
Chew1 et al., (Nature Methods, 2016, Vol. 13(10): 868-874) discloses and teaches the structural elements of T-cell epitopes comprised in Cas9 protein and said T-cell epitopes of Cas9 protein evokes potential immunogenicity, possible side-effects and as a barrier for the use of Cas9 as a therapeutic protein (Abstract; Discussion and entire document); Cas9 evokes cellular immune response and the specific structural elements of Cas9 protein involved in said cellular immune response (Fig. 2 & col. 2, page 870 to col. 1, page 871); Cas9 evokes humoral response and the specific structural elements of Cas9 protein involved in said humoral response (cols. 1-2, page 871); and provide teaching, suggestion and motivation to a skilled artisan to defuse unintended side effects and conclude “Cellular and molecular dissection of the host responses evoked by AAV-CRISPR-Cas9, as reported here, should aid in such efforts” (col. 1, page 873).
Chew1 et al., (Nature Methods, 2016, Vol. 13(10): 868-874) do not explicitly teach mutating one or more immunogenic T-cell epitopes. However, the molecular basis of Cas9 protein structures that evoke immunogenicity, possible side-effects and as a barrier for the use of Cas9 as a therapeutic protein, methods to identify potential T-cell epitopes of a therapeutic protein and to mutate said T-cell epitopes of a therapeutic protein, including structural and functional domains of Cas9 protein such as enzyme active sites, gRNA and DNA binding sites of Cas9 are well known in the art; for details see the cited references below. 
Chew2 WL., (WIREs Syst Biol Med., 2018, 10:e1408, pages 1-23), provides teaching, motivation and suggestion to one of skilled in the art by indicating the risks associated with the most promising CRISPR-Cas9 modalities, the importance of assay and reduce the immunogenicity of Cas9 and deimmunization of said immune reaction provoking epitopes in Cas 9 by rational design and protein engineering (Abstract; Fig. 4; and entire document); including gRNA and target selection, Cas9 protein engineering and controlled expression of Cas9 components (col. 2, page 1); immunological risk from CRISPR-Cas9 (Fig. 1, page 2); methods to predict cellular immune reactivity of Cas9 and peptide sequences in Cas9 protein that bind multiple common HLA Class I and Class II allotypes and computational/in silico predictions (col. 2, page 5 to page 6 & TABLE 1; Fig. 2, page 7); Conclusion (pages 11-12 & Fig. 4). 
Moreno et al., (bioRxiv, version posted 01/10/2018, pages 1-24), also provides teaching, motivation and suggestion to one of skilled in the art by outlining key challenges in therapeutic genome engineering via CRISPR-Cas systems that includes Cas9 immunogenicity and suggests methods to overcome the side effects, including MHC binding predictions (Abstract; and entire document); analysis of Cas9 orthologs (last para, page 3 to page 4); structural variants with conserved function in the form of orthologous genes and predicted MHC binding (pages 4-5); and Discussion (pages 6-8). 
Nishimasu et al., (Cell, 2015, Vol. 162(5): 1113-1126, in IDS) provide the critical structural and functional domains/amino acid residues and motifs of Ca9 including the structural and functional element of the instant application that enables the skilled artisan to determine the sites and amino acid residues of Cas9 protein to be preserved for optimal activity (Abstract; Results and entire document).
Vaughan et al., (Expert Rev. Proteomics., 2017, Vol. 19(9): 729-736) provide details regarding MHC-associated peptidome, data set comprising naturally processed peptide (NP) ligand data including class I/II peptides derived from self-antigens and methods for predicting MHC binding and naturally processed peptide/structural features including assays for determining MHC binding and naturally processed peptide (see Abstract; Table 1, page 730; Fig. 1-2, page 731; Table 2-3, page 732; Immunome Browser (IB), Fig. 3, page 733; and entire document).
Ogishi et al., (bioRxiv preprint this version posted October 9, 2018, pages 1-63) also provide methods for determining and defining epitope immunogenicity and binding to T cell receptor (TCR) repertoire, see Summary; TCR contact features for epitope immunogenicity prediction, pages 6-10; and determining the “robustness” of immunogenicity for an epitope, Discussion, pages 13-15; and entire document.   
Fridman et al., (OncoImmunology, 2012, Vol. 1:8: 1258–1270) also provide methods for efficient T-cell epitope discovery strategy using in silico prediction and assays; said method enables measuring binding and stability of selected peptides to MHC Class I molecules (see Abstract; and entire document). 
As such, disclosure of the importance of the structural elements of T-cell epitopes comprised in Cas9 protein and said T-cell epitopes of Cas9 protein evokes potential immunogenicity, possible side-effects and as a barrier for the use of Cas9 as a therapeutic protein (Chew1 et al., Chew2 et al., Moreno et al.,) a skilled artisan would be motivated to modify the teachings of Chew1 et al., and mutate one or more immunogenic T-cell epitopes of Cas9 protein and a skilled artisan would utilize the structural and functional information provided by the teachings Nishimasu et al., and adopt the methods of Moreno et al., Vaughan et al., Ogishi et al., and Fridman et al., for reducing the immunogenicity of a therapeutic protein of interest such as Cas9 and as claimed in the instant method claims.
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Chew1 et al., Chew2 et al., Moreno et al., Nishimasu et al., Vaughan et al., Ogishi et al., and Fridman et al., supra) i.e., a method of reducing immunogenicity of any CRISPR-associated (Cas) protein of undefined or unlimited structures (genus of structures), wherein said method comprising mutating any immunogenic T cell epitope(s) of undefined and unlimited structures  (genus of epitopes comprising linear and discontinuous epitopes and a genus of modifications including mutations, deletions and insertion of one or more amino acids in said immunogenic T cell epitope(s) in a genus of Cas proteins… determining immunogenicity of the T cell epitopes …, wherein T cell epitopes of are not immunogenic if epitope is present in the host proteome, … ordering the T cell epitopes … mutating one or more of the ten most immunogenic epitopes, as taught and claimed by the instant invention and in claims 1, 5, 8-13, 15-16 and 18-22 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1, 5, 8-13, 15-16 and 18-22 are rejected under 35 U.S.C. 103(a) as obvious over Chew1 et al., (Nature Methods, 2016, Vol. 13(10): 868-874) and further in view of Chew2 WL., (WIREs Syst Biol Med., 2018, 10:e1408, pages 1-23), Moreno et al., (bioRxiv, version posted 01/10/2018, pages 1-24), Nishimasu et al., (Cell, 2015, Vol. 162(5): 1113-1126, in IDS), Vaughan et al., Expert Rev. Proteomics., 2017, Vol. 19(9): 729-736), Ogishi et al., (bioRxiv preprint this version posted October 9, 2018, pages 1-63) and Fridman et al., (OncoImmunology, 2012, Vol. 1:8: 1258–1270).
Applicants’ have presented following arguments for traversing 35 USC § 103 following claim amendments; said arguments are relevant for the new rejection necessitated by claim amendments (see pages 9-11 of Applicants’ REMARKS dated 03/07/2022). 
	Applicants’ argue: “… Applicant respectfully submits that the documents cited by the Examiner, whether considered alone or in combination with each other, do not teach, suggest, or render obvious at least the features of “measuring affinity of a peptide containing the epitope for one or more MHC molecule and comparing a peptide containing the epitope to a host proteome, wherein T cell epitopes are not immunogenic if the epitope is present in the host proteome” and “mutating one or more of the ten most immunogenic T cell epitopes,” as presently recited in independent claim 1…”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-actions dated 04/19/2021 and 09/07/2021. Furthermore, examiner maintains the position that the cited combination of references clearly provide teaching, suggestion and motivation with “sufficient specificity” and identifies features and motifs i.e., “finite number of structural and functional elements” of the instant invention (see the body of the rejection above and certain additional relevant sections from the cited new references are cited below):
Secondary reference (teaching reference) Vaughan et al., (Expert Rev. Proteomics., 2017, Vol. 19(9): 729-736) provide details regarding MHC-associated peptidome, data set comprising naturally processed peptide (NP) ligand data including class I/II peptides derived from self-antigens and methods for predicting MHC binding and naturally processed peptide/structural features including assays for determining MHC binding and naturally processed peptide (see Abstract; Table 1, page 730; Fig. 1-2, page 731; Table 2-3, page 732; Immunome Browse (IB), Fig. 3, page 733; and entire document). 
	Secondary reference (teaching reference) Ogishi et al., (bioRxiv preprint this version posted October 9, 2018, pages 1-63) also provide methods for determining and defining epitope immunogenicity and binding to T cell receptor (TCR) repertoire (see Summary; TCR contact features for epitope immunogenicity prediction, pages 6-10; and determining the “robustness” of immunogenicity for an epitope, Discussion, pages 13-15; and entire document.
Secondary reference (teaching reference), Fridman et al., (OncoImmunology, 2012, Vol. 1:8: 1258–1270) also provide methods for efficient T-cell epitope discovery strategy using in silico prediction and assays; said method enables measuring binding and stability of selected peptides to MHC Class I molecules (see Abstract; and entire document).
The combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1, 5, 8-13, 15-16 and 18-22 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the composition claimed herein and the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
 (B) Use of known technique to improve similar devices (methods, or products) in the same way;
(C) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(D) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(E) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(F) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 1, 5, 8-13, 15-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Payne et al., (US 2018/0319850 A1).
Claims 1, 5, 8-13, 15-16 and 18-22 are rejected under 35 U.S.C. 103(a) as obvious over Chew1 et al., (Nature Methods, 2016, Vol. 13(10): 868-874) and further in view of Chew2 WL., (WIREs Syst Biol Med., 2018, 10:e1408, pages 1-23), Moreno et al., (bioRxiv, version posted 01/10/2018, pages 1-24), Nishimasu et al., (Cell, 2015, Vol. 162(5): 1113-1126, in IDS), Vaughan et al., Expert Rev. Proteomics., 2017, Vol. 19(9): 729-736), Ogishi et al., (bioRxiv preprint this version posted October 9, 2018, pages 1-63) and Fridman et al., (OncoImmunology, 2012, Vol. 1:8: 1258–1270).
Claims 25, 27, 29-33, 50-52, 55, 57, 64, 67-68, 72, 78 and 85-89 and non-elected species from claims 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Conclusion
	None of the claims are allowable. Claims 1, 5, 8-13, 15-16 and 18-22 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/            Primary Examiner, Art Unit 1652